ACCEPTED
                                                                                                     04-15-00125-CR
                                                                                         FOURTH COURT OF APPEALS
                                                                                              SAN ANTONIO, TEXAS
                                                                                                6/24/2015 8:29:12 AM
                                                                                                      KEITH HOTTLE
                                                                                                              CLERK

                                       Nos. 04-15-00125-CR

STATE OF TEXAS                                    §          IN THE COURT OF APPEALS
                                                                             FILED IN
                                                                      4th COURT OF APPEALS
VS.                                               §                    SAN ANTONIO,
                                                             FOURTH JUDICIAL           TEXAS
                                                                                DISTRICT
                                                                      6/24/2015 8:29:12 AM
HECTOR RAMIREZ GUTIERREZ                          §          BEXAR COUNTY,
                                                                        KEITHTEXAS
                                                                               E. HOTTLE
                                                                              Clerk
                     SECOND MOTION FOR EXTENSION OF TIME
                                TO FILE OPENING BRIEF
             th
From the 226 District Court of Bexar County, Texas
Trial Court No. 2013-CR-2894-W1
Hon. Kevin O’Connell, Judge Presiding

       In accordance with Tex. R. App. P. 10.5(b), the undersigned submits the following:

       Appellant’s brief is due to be filed on Monday, the 29th of June, 2015. The undersigned

requests additional time to prepare and file Appellant’s opening brief.         Counsel has been

working on several appellate cases pending in the Fourth Court of Appeals and the Third Court

of Appeals. Further, counsel has been preparing for various trial cases as well as assisting in one

trial case, State of Texas v. Derrick Diab, Cause No. 2014CR1195. Further, counsel is scheduled

to be out of town from June 24, 2015 through June 27, 2015. As a result, Counsel requests more

time to work on Appellant’s brief. Counsel requests an extension of twenty-one (21) days, to and

including Monday, July 20, 2015. This is Appellant’s second request for an extension.

       WHEREFORE, PREMISES CONSIDERED, Appellant respectfully requests that this

Court grant the requested extension.

                                       Respectfully submitted,

                                       Robert A. Jimenez
                                       De Mott, McChesney, Curtright & Armendariz, LLC.
                                       800 Dolorosa Street, Suite 100
                                       San Antonio, Texas 78207
                                       210/354-1844
                                       210/212-2116 - fax
                              By:      /s/ Robert A. Jimenez
                                       SBN: 24059125
                               CERTIFICATE OF SERVICE

       I hereby certify that on this the 24th day of June, 2015 a copy of the foregoing “Motion

for Extension of Time to File Appellant’s Opening Brief” has been electronically filed with this

Court, and will be served to the Bexar County District Attorney’s Office on June 24, 2015.



                                            /s/ ROBERT A. JIMENEZ